DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 22 is rejected under 35 U.S.C. 101 because the claims recite “A computer program”, however, the claim fails to assert the program is recorded on an appropriate computer-readable medium so as to be structurally and functionally interrelated to the medium and permit the function of the descriptive material to be realized. Since a computer program is merely a set of instructions capable of being executed by a computer without a computer-readable medium needed to realize the computer program’s functionality, it is regarded as nonstatutory functional descriptive material.  See MPEP 2106.01 for details. The 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-15, 16-18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (US Pub. No. 2017/0308297), hereinafter referred to as Roberts.
Referring to claims 1 and 8, Roberts discloses a method performed by a memory allocator (processing apparatus 100, fig. 1, [0010]) for allocating memory to an application on a logical server (server, [0030]) having a block of memory allocated from at least one memory pool (memories in a memory hierarchy, [0024]), the method comprising: obtaining performance characteristics associated with a first portion of the memory block (each level of the memory hierarchy may use an object tracking table to keep track of statistics associated with that level of memory, [0024]); obtaining performance characteristics associated with a second portion of the memory block (each level of the memory hierarchy may use an object tracking table to keep track of statistics associated with that level of memory, [0024]); receiving information associated with the application (obtain the object statistics, [0028]); and selecting one of the first portion and the second portion of the memory block for allocation of memory to the application, based on the received information and at least one of the performance memory allocation call to specify the type of memory characteristics requested based on the object statistics, [0009]).

As to claims 3 and 10, Roberts discloses the information associated with the application comprises one or more of memory type requirements, memory volume requirements, application priority, and application delay sensitivity (statistics are tracked separately per tag and may include …bank conflicts, latency, row hit rate, bandwidth…command queue occupancy (queuing delay)…designating object persistence, need to be kept in non-volatile memory, allocation location, need for specific memory device or memory device type,; [0020]).

As to claims 4 and 11, Roberts discloses sending information relating to the selected one of the first portion and the second portion of the memory block for enabling allocation of memory to the application (The tag is associated with the object upon receipt of a memory allocation instruction. The object may be associated in an object allocation instruction for object storage; [0035]).

As to claims 5 and 12, Roberts discloses the sending comprises initiating update of a memory management table (tags…programmed into an object tracking table (OTT), [0014]; tag may be associated with the object upon receipt of a memory allocation instruction. The table entries may be entered in multiple object tracking tables for the object and the tag, [0034]).

Memory controller 110, fig. 1) of physical memory addresses associated with the selected one of the first portion and the second portion of the memory block (the entry into the object tracking table 115 alerts the memory controller 110 that when a memory address within the range of memory addresses is being referenced, requested, accessed and/or the like, (collectively “referenced”); [0017]).

As to claims 7 and 14, Roberts discloses wherein the sending comprises informing an Operating System of virtual memory addresses associated with the selected one of the first portion and the second portion of the memory block (when the application or program wants to read and review the statistics from the OTT based on a virtual address pointer, the application or program would have to make a call to the OS to perform a mapping/translation from the virtual address to the physical address to look up the entry in the OTT, [0015]).

Referring to claim 16, Roberts discloses a method for allocating memory to an application on a logical server (server, [0030]) having a memory block allocated from at least one memory pool (memories in a memory hierarchy, [0024]), the method comprising: receiving at an Operating System, OS, a request for memory space from an application (A free list of unallocated object IDs or a pool of object IDs may be maintained by the application or by the OS for use by the applications, [0014]); sending from the OS, information associated with the application to a Memory Allocator, MA (pointer returned by the malloc allocation function is a virtual address. The OS would map the virtual address to the appropriate physical address and this translated/mapped physical address would be entered into the OTT; [0015]); receiving at the MA, the information associated with the application from the OS (obtain the object statistics, [0028]); and selecting by the MA, one of a first portion and a second portion of the memory block for allocation of memory to the application, based on the information associated with the application and at least one of a performance characteristics (memory allocation call to specify the type of memory characteristics requested based on the object statistics, [0009]) associated with the first portion of the memory block and a performance characteristics associated with the second portion of the memory block (each level of the memory hierarchy may use an object tracking table to keep track of statistics associated with that level of memory, [0024]).

As to claim 17, Roberts discloses selecting by the OS, a memory address range from a OS virtual memory (OS would map the virtual address to the appropriate physical address and this translated/mapped physical address would be entered into the OTT., [0015]); sending from the OS, the information related to the selected memory address range to a Memory Management Unit, MMU (programmed into an object tracking table (OTT), [0014]; tag may be associated with the object upon receipt of a memory allocation instruction. The table entries may be entered in multiple object tracking tables for the object and the tag, [0034]); and sending from the MA, information relating to the selected one of the first portion and the second portion of the memory block to a Memory Management Controller, MMC (entry into the object tracking table 115 alerts the memory controller 110 that when a memory address within the range of memory addresses is being referenced, requested, accessed and/or the like; [0017]).

As to claim 18, Roberts discloses sending from the MA, information related to the selected one of the first portion and the second portion of the memory block to a Memory Management Controller, MMC (entry into the object tracking table 115 alerts the memory controller 110 that when a memory address within the range of memory addresses is being referenced, requested, accessed and/or the like; [0017]); sending from the MA, information relating to the selected one of the first portion and the second portion of the memory block to the OS (The tag is associated with the object upon receipt of a memory allocation instruction. The object may be associated in an object allocation instruction for object storage; [0035]); receiving at the OS, the information relating to the selected one of the first portion and the second portion of the memory block from the MA (pointer returned by the malloc allocation function is a virtual address. The OS would map the virtual address to the appropriate physical address and this translated/mapped physical address would be entered into the OTT; [0015]); selecting by the OS, a memory address range from a OS virtual memory (OS would map the virtual address to the appropriate physical address and this translated/mapped physical address would be entered into the OTT., [0015]); and sending from the OS, the information related to the selected memory address range to a Memory Management Unit, MMU (programmed into an object tracking table (OTT), [0014]; tag may be associated with the object upon receipt of a memory allocation instruction. The table entries may be entered in multiple object tracking tables for the object and the tag, [0034]).

[0039-0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Boss et al. (US Pub. No. 2007/0011420), hereinafter referred to as Boss.
As to claims 2 and 9, While Roberts discloses the selecting based on the information associated with the application and performance characteristics associated with the first portion and the second portion of the memory block, Roberts does not specifically discloses the step of comparing.
However, Boss teaches placement determination involving comparing information (achieve an allocation…comprise comparing a baseline set of memory storage specifications with actual memory usage; [0044]).
Roberts and Boss are analogous art because they are from the same field of endeavor, storage allocation.

The suggestion/motivation for doing so would have been to determine optimal distribution of application program data (Boss: [0015])
Therefore, it would have been obvious to combine Roberts and Boss to obtain the invention as specified in the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2017/0132044 of Kaneko et al. and US Pub. No. 2008/0109629 of Karamcheti et al. are pertinent to memory performance characteristics and allocation.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for 
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184